[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                    _____________________________U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-16269                    AUG 15, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                                                               CLERK
                    _____________________________

                  D. C. Docket No. 03-03127-CV-PWG-S

AUBREY D. HUDSON,

                                                Plaintiff-Appellant,

     versus

MR. BURCH FORMALWEAR, INC.,

                                                Defendant-Appellee.


                    ____________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                    ____________________________

                            (August 15, 2006)

Before EDMONDSON, Chief Judge, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:
       Audrey Hudson, an African-American female, appeals the entry of summary

judgment in favor of Mr. Burch Formalwear, Inc. (“Burch”) on a race-based

failure-to-promote claim brought under 42 U.S.C. § 1981,1 and two equal pay

claims brought under the Equal Pay Act, 29 U.S.C. § 206(d)(1), and Title VII, 42

U.S.C. § 2000e-2(a).2 No reversible error has been shown; we affirm.

       Hudson began working at Burch’s downtown location in 1993 as a shirt

presser. After approximately one year, she began to perform spotting and cleaning

duties, assist customers, and mark and tag customer clothing. At times, she also

filled in some of the work schedule for the store when Mike Burch, the Plant

Manager of the downtown location, was unavailable. Hudson printed out

outstanding bills and printed the payroll paper for Mike Burch. She opened or

closed the store a few times each week. In August 1999, Burch asked Hudson to

transfer to the company’s Greensprings location until Burch could find a




  1
    Hudson also raised this failure-to-promote claim under Title VII. The district court determined
that this Title VII claim was untimely, a conclusion that Hudson does not challenge on appeal.
  2
    Before the district court, Hudson presented additional claims of discrimination, including (1) a
failure-to-promote claim involving the promotion of Bob Gill at Burch’s Greensprings plant; (2) a
failure-to-promote claim involving Mike Agee at Burch’s downtown location; (3) a disparate pay
claim involving Gill; and (4) a constructive discharge claim. But she makes no argument on appeal
about these claims; therefore, they are abandoned. See Marek v. Singletary, 62 F.3d 1295, 1298 n.2
(11th Cir. 1995). In addition, before the district court, Hudson voluntarily dismissed a claim of age
discrimination involving the hiring of Rusty Downs as Plant Manager at Burch’s Vestavia location.

                                                 2
permanent manager for that location. Hudson agreed to the transfer, and her pay

was increased from $500 to $600 per week.

      After working at the Greensprings location for a few months, Hudson was

transferred back to the downtown location when Burch placed a new manager in

the Greensprings store. In July 2001, Hudson’s pay was increased to $650 per

week. In January 2002, Burch hired Rusty Downs, a Caucasian male, as Plant

Manager of the company’s Vestavia location. In February 2003, Mike Burch

resigned as Plant Manager of the downtown location; and Burch increased

Hudson’s salary to $700 per week because she was to oversee production at the

downtown store. A few days after Mike Burch resigned, Burch hired Mike Agee,

a Caucasian male, to be Plant Manager of the downtown location at a salary of

$770 per week. Burch also increased Hudson’s salary to $770 per week. Hudson

resigned from Burch in March 2003.

      We review a district court’s grant of summary judgment de novo, viewing

the facts -- as supported by the evidence in the record -- and reasonable inferences

from those facts in the light most favorable to the nonmoving party. Young v.

City of Palm Bay, 358 F.3d 859, 860 (11th Cir. 2004). Summary judgment is

proper where no genuine issue of material fact exists. Id.




                                         3
        Hudson first challenges the district court’s determination that she did not

demonstrate that Burch’s proffered legitimate, non-discriminatory reason for not

promoting her to Plant Manager of the Vestavia location was pretextual. We

apply the same analytical framework to Title VII and § 1981 discrimination

claims. See Cooper v. Southern Co., 390 F.3d 695, 724-25 (11th Cir. 2004). To

establish discrimination in a failure-to-promote case using circumstantial

evidence, Hudson must demonstrate (1) she belonged to a protected class, (2) she

was qualified for the position that the employer was seeking to fill,3 (3) despite her

qualifications, she was rejected for the position, and (4) the position was filled

with a person outside the protected class. Vessels v. Atlanta Indep. Sch. Sys., 408

F.3d 763, 768 (11th Cir. 2005); see also Walker v. Mortham, 158 F.3d 1177,

1186-87 (11th Cir. 1998) (discussing development of prima facie case in failure-

to-promote context).

        “Once the plaintiff has made out the elements of the prima facie case, the

burden shifts to the employer to articulate a non-discriminatory basis for its

employment action.” Vessels, 408 F.3d at 767. Plaintiff then must show that the



    3
     “[W]here an employer does not formally announce a position, but rather uses informal and
subjective procedures to identify a candidate, a plaintiff need not show . . . that [she] applied for the
position - only that the employer had some reason to consider [her] for the post.” Vessels v. Atlanta
Indep. Sch. Sys., 408 F.3d 763, 768 (11th Cir. 2005).

                                                   4
employer’s reason was pretext by demonstrating that a discriminatory reason more

likely motivated the employer or by showing that the employer’s explanation is

unworthy of credence. Combs v. Plantation Patterns, 106 F.3d 1519, 1528 (11th

Cir. 1997).

        Here, we assume that Hudson established a prima facie case. Burch has

articulated as its legitimate, non-discriminatory reason for not promoting Hudson

to Plant Manager at the Vestavia location that Downs possessed the best

qualifications for the position.4 In response, Hudson argues that the actual reason

that Burch did not select her as Plant Manager was that she did not request a

promotion and was not interested in a promotion. Hudson asserts that, by

presenting evidence that Burch promoted Downs because of Hudson’s lack of

interest in the Plant Manager position, she can survive summary judgment because

she has demonstrated that Downs’s superior qualifications were not the real reason

that he was selected for the job.

        Hudson has failed to show that a genuine issue of material fact exists about

whether Downs’s qualifications were the actual reason that he was selected to be



    4
     Downs’s previous managerial experience included two years working as plant manager of
another dry cleaners and nine years working as a restaurant manager. Downs also had worked for
nine years as executive assistant of administrative services for the Louisiana Department of
Corrections.

                                              5
Plant Manager. Hudson’s claim that Burch did not choose her because Burch

management believed that she was not interested in the Plant Manager position

does not show that a discriminatory reason motivated Burch in its decision, nor

does it show that Burch’s proffered reason -- that Downs possessed superior

qualifications -- is unworthy of credence. See Combs, 106 F.3d at 1528.

      Hudson also contends that the district court erred in granting summary

judgment to Burch on her equal pay claims about Downs and Agee. About

Downs, Hudson asserts that her highest weekly salary at Burch was $770, which

was less than Downs’s $1,000 weekly salary as Plant Manager at the Vestavia

location, even though Hudson performed “a majority” of managerial functions at

the downtown location. About Agee, Hudson contends that she and Agee were

considered “equals”; but Agee’s starting weekly salary was $770, which was $70

higher than Hudson’s weekly salary at that time.

      “An employee demonstrates a prima facie case of an Equal Pay Act

violation by showing that the employer paid employees of opposite genders

different wages for equal work for jobs which require equal skill, effort, and

responsibility, and which are performed under similar working conditions.”

Steger v. Gen. Elec. Co., 318 F.3d 1066, 1077-78 (11th Cir. 2003). A plaintiff

may establish a prima facie equal pay violation of Title VII by showing that she is

                                         6
female and that her job was substantially similar to higher paying jobs occupied by

men. Mulhall v. Advance Sec., Inc., 19 F.3d 586, 598 (11th Cir. 1994).

      Both of Hudson’s equal pay claims fail at the prima facie stage. Her claim

about Downs fails because she has not demonstrated that she and Downs

performed equal work or had substantially similar jobs. The evidence, viewed in

Hudson’s favor, shows that she completed some -- but not all -- of the duties that a

manager, such as Downs, performed. Burch managers resolved all scheduling

matters for their store, a task that Hudson only did on occasion. In addition,

Hudson does not point us to evidence that she handled the money for a Burch store

or completed paperwork on the store’s financial matters, as Burch managers did.

Hudson also did not write-up employees independently, which managers were

allowed to do; instead, she always consulted Mike Burch before writing up an

employee. And throughout her work for Burch, she continued to do spotting and

cleaning, which Downs did not do.

      Important, even assuming that Hudson established a prima facie case of an

Equal Pay Act violation, she has not shown that Burch’s reason for paying her less

than Downs was pretextual. See Steger, 318 F.3d at 1078 (explaining that, if

plaintiff establishes a prima facie case, employer has burden of presenting a reason




                                         7
for pay difference other than plaintiff’s sex, which plaintiff then may rebut as

pretext for a sex-based differential in pay).

      About Agee, who received a starting salary of $770 per week at the

downtown store, even if we were to assume that Hudson and Agee had

substantially similar jobs, the record shows that, but for a one-time payroll

processing error that was corrected, Hudson received the same weekly salary as

Agee. Therefore, the district court did not err in granting summary judgment to

Burch on Hudson’s equal pay claims.

      AFFIRMED.




                                           8